10

11

12

14

15

16

iy

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
REINA WOOD-JIMENEZ, Case No.: 2:18-cv-02344-APG-DJA

Plaintiff Order Denying Request for Immediate
Relief

Vv.
[ECF No. 8]

DMV,

 

Defendant

Plaintiff Reina Wood-Jimenez filed a “request for immediate relief.” ECF No. 8. It is
unclear what Ms. Wood-Jimenez is requesting, but it appears she is seeking what is akin to
summary judgment in that she wants “validation” that a breath interlock device was not ordered
against her and “money to clean up all the paperwork” she apparently is facing. Jd. at 2. As so
construed, the request is premature as it was filed before the complaint was officially filed in the
court docket and before the defendant was served with process.

IT IS THEREFORE ORDERED that the plaintiffs “request for immediate relief’ (ECF
No. 8) is denied without prejudice.

DATED this 10th day of September, 2019.

De

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
